       Case 2:20-cv-00748-RFB-VCF Document 53 Filed 08/19/20 Page 1 of 4



 1   Gregg A. Hubley, Esq. (Nev. Bar No. 7386)
     Christopher A.J. Swift, Esq. (Nev. Bar No. 11291)
 2   ARIAS SANGUINETTI WANG & TORRIJOS, LLP
     7201 W. Lake Mead Blvd., Suite 570
 3   Las Vegas, Nevada 89128
     Telephone: (702) 789-7529
 4   Facsimile: (702) 909 7865
     Email: gregg@aswtlawyers.com
 5   Email: christopher@aswtlawyers.com
 6   Mike Arias, Esq. (Cal. Bar No. 115385)*
     Alfredo Torrijos, Esq. (Cal. Bar No. 222458)*
 7
     ARIAS SANGUINETTI WANG & TORRIJOS, LLP
 8   6701 Center Drive West, 14th Floor
     Los Angeles, California 90045
 9   Telephone: (310) 844-9696
     Email: mike@aswtlawyers.com
10   Email: alfredo@aswtlawyers.com

11   Alan Brayton, Esq. (Cal Bar No. 73685)*
     Gilbert Purcell, Esq. (Cal Bar No. 113603)*
12   James Nevin, Esq. (Cal. Bar No. 220816)*
     Andrew Chew, Esq. (Cal. Bar No. 225679)*
13   BRAYTON PURCELL, LLP
     222 Rush Landing Road
14   Novato, California 94945
     Telephone: (800) 598-0314
15   Email: abrayton@braytonlaw.com
     Email: gpurcell@braytonlaw.com
16   Email: jnevin@braytonlaw.com
     Email: achew@braytonlaw.com
17
     Attorneys for Plaintiffs and the Proposed Class
18   * pro hac vice admitted
19                               UNITED STATES DISTRICT COURT
20                                    DISTRICT OF NEVADA

21   EGG WORKS HOLDING COMPANY, LLC, a                       Case No: 2:20-cv-00748-RFB-VCF
     Nevada limited liability company; E & I,
22   CATERING, LLC, a Nevada limited liability
     company; EW LIVE, LLC dba EGG WORKS, a                  STIPULATION [AND PROPOSED
23   Nevada limited liability company; EGG AND I,            ORDER] TO EXTEND TIME TO
     LLC a Nevada limited liability company; EGG             RESPOND TO DEFENDANT ACUITY’S
24   WORKS 2, LLC, a Nevada limited-liability                MOTION TO DISMISS [ECF NO. 47]
     company; EGG WORKS 3, LLC, a Nevada
25   limited-liability company; EGG WORKS 4,                 [Second Request]
     LLC, a Nevada limited-liability company; EGG
26   WORKS 5, LLC, a Nevada limited-liability
     company; and EGG WORKS 6, LLC, a Nevada
27   limited-liability company,

28          Plaintiffs,

                                                       -1-
     296682.DOC
       Case 2:20-cv-00748-RFB-VCF Document 53 Filed 08/19/20 Page 2 of 4



 1
     vs.
 2
     ACUITY, A Mutual Insurance Company, a
 3   Wisconsin corporation,

 4           Defendant.

 5

 6   STIPULATION TO EXTEND TIME TO RESPOND TO DEFENDANT ACUITY’S MOTION

 7                                      TO DISMISS [ECF NO. 47]

 8           Plaintiffs Egg Works Holding Company, LLC, et al., by and through their attorneys of

 9   record, the law firm of Arias Sanguinetti Wang & Torrijos, LLP and the law firm of Brayton Purcell,

10   LLP, and Defendant Acuity, A Mutual Insurance Company, by and through their attorneys of record,

11   the law firm of Resnick & Louis, P.C. and the law firm of Zelle LLP, hereby stipulate to extend time

12   for Plaintiffs to respond to Defendant’s Motion to Dismiss [ECF No. 47] filed with this Court on

13   August 3, 2020. The Parties respectfully request that this Court extend the time for Plaintiffs’

14   Response to August 24, 2020.

15           This is Plaintiffs’ second request for an extension. See ECF No. 41. Due to the COVID-19

16   pandemic and office closures, Plaintiffs’ counsel is unable to meet the current deadline of August 17,

17   2020, and requests a one-week extension on the Response to the Motion to Dismiss.

18   IT IS SO STIPULATED

19   Dated: August 17, 2020.

20   ARIAS SANGUINETTI WANG &
     TORRIJOS, LLP
21
     /s/ Christopher A.J. Swift_______________         /s/ Lindsey A. Davis ______________
22   Gregg A. Hubley, Esq.                              Lindsey A. Davis (admitted pro hac vice)
     Christopher A.J. Swift, Esq.                       ZELLE LLP
23   7201 W. Lake Mead Blvd., Suite 570                 500 Washington Avenue So., Suite 4000
     Las Vegas, Nevada 89128                            Minneapolis, MN 55415
24   Telephone: (702) 789-7529                          Telephone: (612) 336-9100
     Facsimile: (702) 909 7865                          Email: ldavis@zelle.com
25   Email: gregg@aswtlawyers.com
     Email: christopher@aswtlawyers.com                 Prescott Jones
26                                                      RESNICK & LOUIS, P.C.
     Mike Arias, Esq. (admitted pro hac vice)           8925 W. Russell Road, Suite 220
27                                                      Las Vegas, NV 89148
     Alfredo Torrijos, Esq. (admitted pro hac vice)
     6701 Center Drive West, 14th Floor                 Telephone: (702) 997-3800
28                                                      Email: pjones@rlattorneys.com
     Los Angeles, California 90045
                                                      -2-
     296682.DOC
       Case 2:20-cv-00748-RFB-VCF Document 53 Filed 08/19/20 Page 3 of 4



 1   Telephone: (310) 844-9696
     Email: mike@aswtlawyers.com                       Mitchell J. Resnick
 2   Email: alfredo@aswtlawyers.com                    Roger Strassburg
                                                       Elisabeth E. Martini (pro hac vice pending)
 3   BRAYTON PURCELL, LLP                              RESNICK & LOUIS, P.C.
     Alan Brayton, Esq. (admitted pro hac vice)        8111 E. Indian Bend Road
 4   Gilbert Purcell, Esq. (admitted pro hac vice)     Scottsdale, AZ 85250
     Andrew Chew, Esq. (admitted pro hac vice)         Telephone: (602) 456-6776
 5   222 Rush Landing Road                             Email: mresnick@rlattorneys.com
     Novato, California 94945                          Email: rstrassburg@rlattorneys.com
 6   Telephone: (800) 598-0314                         Email: emartini@rlattorneys.com
     Email: abrayton@braytonlaw.com
 7                                                     Steven J. Badger (admitted pro hac vice)
     Email: gpurcell@braytonlaw.com
                                                       ZELLE LLP
 8   Email: jnevin@braytonlaw.com                      901 Main Street, Suite 4000
     Email: achew@braytonlaw.com                       Dallas, TX 75202
 9                                                     Telephone: (214) 742-3000
     Counsel for Plaintiffs and the Proposed Class     Email: sbadger@zelle.com
10
                                                       James R. Martin (admitted pro hac vice)
11                                                     ZELLE LLP
                                                       1775 Pennsylvania Avenue NW
12                                                     Washington, DC 200006
                                                       Telephone: (202) 899-4101
13                                                     Email: jmartin@zelle.com

14                                                     Qianwei Fu (admitted pro hac vice)
                                                       ZELLE LLP
15                                                     44 Montgomery Street, Suite 3400
                                                       San Francisco, CA 94104
16                                                     Telephone: (415) 633-1906
                                                       Email: qfu@zelle.com
17
                                                       Counsel for Defendant ACUITY, A Mutual
18                                                     Insurance Company
19

20                                                   ORDER
21

22   IT IS SO ORDERED:                                 ________________________________
23   DATED: ____________________                       RICHARD F. BOULWARE, II
                                                       UNITED   STATES DISTRICT JUDGE
                                                            ___________________________________
24                                                         UNITED STATES DISTRICT JUDGE
                                                       DATED this 19th day of August, 2020.
25

26

27

28

                                                      -3-
     296682.DOC
      Case 2:20-cv-00748-RFB-VCF Document 53 Filed 08/19/20 Page 4 of 4



 1                                    CERTIFICATE OF SERVICE
 2           I hereby certify that on August 18, 2020, I served a true and correct copy of STIPULATION
 3   [AND PROPOSED ORDER] TO EXTEND TIME TO RESPOND TO DEFENDANT
 4   ACUITY’S MOTION TO DISMISS [ECF NO. 47] [Second Request] upon all counsel of record
 5   by using the United States District Court, District of Nevada’s Case Management/Electronic Case

 6   Filing System.

 7           I certify under penalty of perjury that the foregoing is true and correct and that this

 8   Certificate of Service was executed by me on the 18th day of August, 2020, at Las Vegas, Nevada.

 9

10                                              /s/ Dana K. Taylor             .
                                                An Employee of ARIAS SANGUINETTI
11                                              WANG & TORRIJOS, LLP
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -4-
     296682.DOC
